ROANNE L. MANN                                       DATE: February 9, 2021
UNITED STATES MAGISTRATE JUDGE                       START: 2:05 p.m.
                                                     END: 4:10 p.m.

DOCKET NO./Case:
17-cv-06980-NG-RLM, Suffolk County Water Authority v. The Dow Chemical Company et. al.
18-cv-07266-NG-RLM, Port Washington Water District v. The Dow Chemical Company et. al.
18-cv-07269-NG-RLM, Roslyn Water District v. The Dow Chemical Company et. al.
18-cv-07271-NG-RLM, Water Authority of Great Neck North v. The Dow Chemical Company
et. al.
18-cv-07272-NG-RLM, Oyster Bay Water District v. The Dow Chemical Company et. al.
18-cv-07277-NG-RLM, Garden City Park Water District v. The Dow Chemical Company et. al.
18-cv-07278-NG-RLM, West Hempstead Water District v. The Dow Chemical Company et. al.
18-cv-07279-NG-RLM, Carle Place Water District v. The Dow Chemical Company et. al.
18-cv-07281-NG-RLM, Jericho Water District v. The Dow Chemical Company et. al.
18-cv-07282-NG-RLM, Albertson Water District v. The Dow Chemical Company et. al.
19-cv-00085-NG-RLM, Board of Commissioners of the Manhasset-Lakeville Water District v.
The Dow Chemical Company et. al.
19-cv-01348-NG-RLM, Bethpage Water District v. The Dow Chemical Company et al
19-cv-01351-NG-RLM, Plainview Water District v. The Dow Chemical Company et al
19-cv-01404-NG-RLM, South Farmingdale Water District v. The Dow Chemical Company et al.
19-cv-02150-NG-RLM, New York American Water Company, Inc. v. The Dow Chemical
Company et al
19-cv-02490-NG-RLM, Locust Valley Water District v. The Dow Chemical Company et al
19-cv-02973-NG-RLM, Incorporated Village of Mineola v. The Dow Chemical Company et al
19-cv-02974-NG-RLM, Water Authority of Western Nassau County v. The Dow Chemical
Company et al
19-cv-02975-NG-RLM, Franklin Square Water District v. The Dow Chemical Company et al
19-cv-02986-NG-RLM, Town Of Huntington et al v. The Dow Chemical Company et al
19-cv-02990-NG-RLM, Westbury Water & Fire District v. The Dow Chemical Company et al
19-cv-03059-NG-RLM, Greenlawn Water District v. The Dow Chemical Company et al
19-cv-03197-NG-RLM, Incorporated Village of Garden City v. The Dow Chemical Company et.
al.
19-cv-03570-NG-RLM, Incorporated Village of Hempstead v. The Dow Chemical Company et
al
2:19-cv-05632-NG-RLM, Hicksville Water District v. The Dow Chemical Company et. al.
19-cv-05775-NG-RLM, Town of Hempstead v. The Dow Chemical Company et. al.
19-cv-05825-NG-RLM, South Hunginton Water District v. The Dow Chemical Company et. al.

G   INITIAL CONFERENCE                        G   OTHER/ORDER TO SHOW CAUSE
G   DISCOVERY CONFERENCE                      G   FINAL/PRETRIAL CONFERENCE
G   SETTLEMENT CONFERENCE                     X   TELEPHONE CONFERENCE
G   MOTION HEARING                            G   INFANT COMPROMISE HEARING

PLAINTIFF                                            ATTORNEY

                                            SEE ATTACHED




DEFENDANT                                            ATTORNEY
                                                 SEE ATTACHED




G    FACT DISCOVERY TO BE COMPLETED BY
G    SETTLEMENT CONFERENCE SCHEDULED FOR _________________
G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
G    PL. TO SERVE DEF. BY:__________ DEF. TO SERVE PL. BY:____________

RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

Judge Gershon and Judge Mann jointly preside over a telephonic hearing. The parties provide
oral argument regarding competing proposals for discovery and trial management. The parties'
competing proposals are taken under advisement.




                                             2
                                        APPEARANCES

PLAINTIFFS                                    ATTORNEYS
 All Plaintiffs in all related cases   Matthew Edling with Victor Sher; Katie Jones; Stephanie
 other than 19-cv-2150 and 19-cv-      Biehl; Nicole Texiera; Quentin Karpilow
 5632
 New York American Water Co.           Frank Schirripa with Hillary Nappi
 Inc. in 19-cv-2150
 Hicksville Water District in 19-
 cv-5632                               Lilia Factor with Paul Napoli

 Suffolk County Water Authority        Scott Martin with Richard Lewis; Katie Beran and
 in 17-cv-6980                         Jeanette Bayoumi; Tamara Freilich



DEFENDANTS                                    ATTORNEYS
 All Defendants in all related         Joel Blanchet
 cases
                                       Nader Boulos with Kevin Van Wart and Jason Miller
 Dow Chemical
 Ferro Corp.                           Robb Patryk with Faranak Tabatabai; Amina Hassan; and
                                       Joel Blanchett
 Vulcan Materials Co.                  Felice Gallant with Stephen Dillard
 Shell Oil Co. in 17-CV-6980, 19-      Megan Brillault with Daniel Krainin
 CV-2150, and 19-cv-5632
 Procter & Gamble Co. in 17-cv-        David Lender with Jed Winer
 6980, 19-cv-2150, and 19-cv-
 5632




                                                 3
